Citation Nr: 1231956	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  06-24 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic alcoholism, to include as due to posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for dementia.

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from October 1967 to September 1970.

This matter is before the Board of Veterans' Appeals (Board) following Board Remands in August 2008 and March 2011.  This matter was originally on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.

The Board has bifurcated the claims of entitlement to service connection for chronic alcoholism and entitlement to service connection for dementia as indicated above.

The issues of entitlement to service connection for dementia and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The evidence of record, both for and against a finding that the Veteran's alcohol abuse disability was acquired as secondary to the Veteran's PTSD is in a state of equipoise.



CONCLUSION OF LAW

The Veteran's chronic alcoholism is causally related to service-connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In light of the favorable outcome of this appeal, any perceived lack of notice or development under the VCAA should not be considered prejudicial.  


Service Connection

The Veteran seeks service connection for his chronic alcoholism.

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In general, the law and regulations provide that compensation shall not be paid if disability was the result of the person's own willful misconduct, to include the abuse of alcohol or drugs.  See 38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301 (2011); see also VAOPGPREC 2-97 (January 16, 1997).  With respect to alcohol and drug abuse, Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 351, prohibits, effective for claims filed after October 31, 1990, payment of compensation for a disability that is a result of a Veteran's own alcohol or drug abuse.  Moreover, § 8052 also amended 38 U.S.C.A. § 105(a) to provide that, with respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in the line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301 (2011). 

Service connection may be recognized for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, his or her service-connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  In order to qualify for service connection in this regard, the Veteran must establish, by clear medical evidence, that his alcohol or drug abuse disability is secondary to or is caused by a service-connected disorder.  Allen, 237 F.3d at 1381. 

VA treatment records indicate that the Veteran was hospitalized from January 8, 1985 to March 7, 1985, with a diagnosis of continuous alcohol dependence.  At that time the Veteran reported, "My probation officer thinks I have a drinking problem and told me if I didn't come here, that she would put me back in jail."  Psychological testing results indicated that that the Veteran was feeling a lot of psychological distress such as having feelings of isolation and alienation from other people, being anxious, oversensitive, and insecure.  The examiner noted that the Veteran seemed to have a strong need to be accepted and liked by others but that especially when he was drinking, he tended to be impulsive, immature, irresponsible, and nonconforming which caused a lack of acceptance by a good many of those with whom he came in contact.  The Veteran described himself as depressed, moody, worrisome, apprehensive, and dissatisfied with himself.  Diagnostically, the Veteran was probably best seen as an agitated neurotic.  

The Veteran was hospitalized again from April 13, 1987, to May 4, 1987, after reporting a 25-year history of drinking with consumption of three packs to a case of beer per day.  The Veteran reported that he received three DWIs.  The Veteran reported a history that his first drink was at 13, he was drinking regularly at 17, he was drinking heavily at 19, and he lost control at age 31.  

The Veteran was again hospitalized from October 3, 1990, to October 24, 1990, due to alcohol abuse and dependency; and he reported that he was about to lose his job.  At the beginning of his hospitalization in October 1990, it appeared that he had no physical or emotional problems; however, on October 16, 1990, the Veteran complained of having nightmares and flashbacks and hearing war cries and reported that he had been having these problems for over two years.  It was noted that the PTSD team felt that the Veteran should try to clarify war-related problems.  Provisional diagnosis was continuous alcohol dependence and questionable PTSD.  Towards the end of his hospitalization in October 1990, the Veteran was screened for PTSD symptoms.  He talked about his experiences in Vietnam, his combat exposure, and how it still bothered him and caused him problems since his return.

A November 1991 Progress Note indicates that the Veteran was fired from his job in January 1991 due to alcohol abuse.  

The Veteran underwent VA examination in August 1997.  The Veteran reported that he served in Vietnam from 1968 to 1969 for about 11 months and 28 days.  The Veteran discussed having to pick up pieces of a soldier blown up in an APC, the time that he was in a rice paddy and got ambushed by "enemy soldiers," and that about 27 men in his platoon took off running and abandoned him and a wounded soldier by the name of Geno who had been hit in the chest.   

The Veteran reported that he started using alcohol when he was about 13 years old but that it was never a problem until after Vietnam when he began to drink "real heavy."  He also reported that he was treated for alcoholism in 1985 and 1990 and had a history of public intoxication and arrest for assault.  The Veteran reported that at the time of the examination, he drank about a six-pack to a twelve-pack a week.  The Veteran reported recurrent distressing dreams of Vietnam but stated that "[i]f I drink[,] I don't have no nightmares."  The Veteran also stated that in order to avoid feelings associated with his trauma, "I drink, drink, drink."  

The Veteran was diagnosed as having continuous alcohol abuse, schizo-affective disorder, and generalized anxiety disorder.

The Veteran underwent VA PTSD examination in January 2006 at which time he reported that he used alcohol prior to enlisting in the military, but that he did not develop a problem with alcohol until he served in Vietnam.  The Veteran also reported being arrested and spending time in jail on numerous occasions typically as a result of fighting while drinking.  The examiner noted that the Veteran had struggled with alcohol abuse throughout his adult life but had limited his drinking over the prior year and was not drinking on a daily basis.  The Veteran reported that when he did drink, he might drink two six packs of beer.  

After mental status examination, the Veteran was diagnosed as having schizoaffective disorder and paranoid personality features.  The examiner stated, "This is a . . . male who served in combat in Vietnam and was certainly exposed to a high level of war zone stress.  He does not describe symptoms consistent with a diagnosis of posttraumatic stress disorder, however."

VA mental health treatment records indicate that the Veteran was seen in March 2007 for an initial consultation on referral from his primary care physician.  The Veteran reported ongoing problems with depression, anger, irritability, short temper, and low tolerance for frustration.  The Veteran also reported that the problems worsened since being in Vietnam.  

In May 2007, the Veteran reported that he was not drinking but that at one time he drank heavily.  The Veteran reported that when he was working at the VA, every time he got paid, he would take three days off to go on a drinking spree and eventually had to resign.  The Veteran stated that he had been to jail for public intoxication and three DUIs, the last time was in 1986.  In June 2007, the Veteran was diagnosed as having schizoaffective disorder and PTSD.  

The Veteran underwent VA examination in December 2009 at which time he reported drinking a pint of Vodka every day, that he first became intoxicated in his 20s, and that he drank more when he was younger.  The Veteran also reported that he has been to rehab approximately four times with the last being in 1990, that he blamed his drinking on being in Vietnam, and that he drank prior to going into the military.  

The examiner opined, 

It is less likely as not that veteran[']s PTSD caused his chronic alcoholism.  It is also less likely as not that veteran's ptsd aggravated his chronic alcoholism.  Veteran himself is reporting drinking less (not more) than when he was younger.  He refuses to engage in treatment for either his alcohol use or PTSD.  

The Veteran underwent VA general medical examination in August 2010 at which time he reported that he had migraine headaches but that he did not take pain pills.  The Veteran explained that he drank too much alcoholic beverages, and was afraid that the pain pills might ruin his liver.  The Veteran stated that he treated his pains by drinking liquor.  The Veteran reported that he had a headache every day lasting all day triggered by emotions, that he took no medication for the headaches, and that he drank alcoholic beverages daily, one pint of Vodka daily with beer.  The examiner noted that the Veteran was fired from his last work due to alcoholism which may be related to PTSD.

The Veteran underwent VA examination in March 2011 at which time he reported that he could not remember how old he was when he started drinking alcohol but thought it was probably in his teens.  The Veteran estimated that in his teens, he drank three to four beers once a month.  The Veteran denied drinking significant amounts of alcohol or having problems due to drinking alcohol prior to serving in Vietnam.  The Veteran reported that his alcohol use escalated post-Vietnam when he began drinking one pint of vodka and one to three six-packs of beer daily.  The Veteran stated that he had slowed down on drinking a couple of months prior and was only drinking 1/2 pint of vodka and a six-pack of beer, five to six days per week.  The Veteran indicated that he was still trying to self medicate the PTSD symptoms such as nightmares and problems sleeping at night.  The Veteran reported that he drank to forget the memories of Vietnam.  The Veteran reported difficulty going to sleep due to the prospect of having nightmares and staying asleep due to nightmares waking him up.  The Veteran reported sleeping only two to four hours in a 24-hour period.   

After mental status examination, the Veteran was diagnosed as having PTSD, schizoaffective disorder, and alcohol dependence.  The examiner noted,

Veteran reports that he was fired from his job . . . because he was late to work and some days he did not show up when he was drinking alcohol.  He also stated that he was fired from other jobs due to drinking alcohol.  He is socially isolated and does not like to be around others because the hallucinations tell him to hurt others at times and he does not want to do this.  He reports that he has difficulty with anger and violence when he is drinking, so he stays away from others.  He denies having an episode of violence since his last C&P.  It would be difficult for veteran to maintain a job due to current alcohol dependence problem because he drinks in the morning, has hangovers, and has the shakes when not drinking.  He also has difficulty with anger and irritability.  The nightmares make it difficult for him to sleep at night. 

The examiner also noted, 

According to veteran in his teens he consumed 3-4 beers 1 time per month.  The increased disabling manifestations are nightmares, memories, and problems sleeping.  He tries to self medicate with alcohol to avoid nightmares and thoughts of Vietnam and to help him sleep.  These symptoms were not present prior to him serving in Vietnam.  Post-Vietnam he consumed 1 pint of liquor and 1- 3 six-packs of beer daily. . . .  Prior to Vietnam he drank 3-4 beers 1 time per month and post Vietnam he drank 1 pint of vodka and 1-3 six-packs of beer to self medicate PTSD symptoms.  He denies having a problem with alcohol prior to him serving in Vietnam.  A review of the medical record co[n]firms the above statement.

The examiner opined,

PTSD is less likely as not caused by or a result of alcohol dependence. . . .  According to Pamela Valentine in Chemic Dependency:  A Systems Approach (page 23),:  "there are many explanatory theories of addition as there are definitions . . . but no single theory adequately describes the etiology of alcoholism."  

The examiner added,

According [to] the above clinical text book there are many factors th[at] influence addi[c]tion, but research has not identified a single etiology of alcoholism.  In other words, the cause of addiction/ alcoholism is unknown and it would be speculation to state that the PTSD caused veteran's alcoholism.

The Board notes that there is a difference of opinion among the medical professionals.  

In this case, the December 2009 examiner found it "less likely than not" that the Veteran's PTSD caused or aggravated his chronic alcoholism.  The August 2010 VA examiner noted that the Veteran was fired from his last work due to alcoholism which may be related to PTSD.  Finally, although the May 2011 VA examiner opined that the Veteran's PTSD was "less likely as not" caused by or a result of alcohol dependence, she essentially indicates that the Veteran used alcohol to help decrease his PTSD symptoms.  "He tries to self medicate with alcohol to avoid nightmares and thoughts of Vietnam and to help him sleep."  

In deciding whether the Veteran's alcohol abuse disability was acquired as secondary to, or as a symptom of, his service-connected disability, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is particularly onerous where medical opinions diverge.  At the same time, the Board is mindful that it cannot make its own independent medical determinations and that there must be plausible reasons for favoring one medical opinion over another.  Id.

A more detailed discussion of the specific opinions, credentials of the diagnosticians, and circumstances of opinions in this case would not clarify the matter.  It would merely highlight that there is not a clear, rational basis for the Board to prefer one opinion to another.

Accordingly, the Board finds that the evidence of record, both for and against a finding that the Veteran's alcohol abuse disability was acquired as secondary to the Veteran's PTSD is in a state of equipoise.  Accordingly, reasonable doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Accordingly, the Board concludes that the competent evidence of record supports the Veteran's claim, and that service connection for alcohol abuse as secondary to service-connected PTSD is warranted. 


ORDER

Entitlement to service connection for chronic alcoholism as secondary to service-connected PTSD is granted.


REMAND

With respect to the issue of entitlement to service connection for dementia, the Board notes that the Board directed in its March 2011 remand that the examiner comment on the Veteran's assertion that he has dementia related to his chronic alcoholism and/or service-connected PTSD.

The March 2011 VA examiner stated that she could not make a diagnosis of dementia due to scope of practice.  A medical professional is not competent to opine as to matters outside the scope of his expertise.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995) citing Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Thus, it is the Board's opinion that the Veteran be afforded an additional VA examination with the appropriate specialist to determine the nature and etiology of any current dementia.

With respect to the issue of entitlement to a TDIU, as of the most recent rating decision of record, PTSD was rated as 30 percent disabling; lumbar strain was rated as 10 percent disabling; tinnitus was rated as 10 percent disabling; and headaches were rated as noncompensably disabling; with a combined disability rating of 50 percent.  As such, the Veteran is not in receipt of a 40 percent rating for a single disability with sufficient additional disability to bring the combined rating to at least 70 percent.  Therefore, the Veteran does not meet the threshold criteria for a TDIU under 38 C.F.R. § 4.16(a). 

The Board, however, has granted service connection for chronic alcoholism, and the RO has yet to rate this disability.  In addition, the Board has requested that the Veteran undergo an additional VA examination to determine the etiology of any dementia.  These pending actions may affect his eligibility for a TDIU under 38 C.F.R. § 4.16(a).  Given that the issues for consideration could result in eligibility for TDIU on a schedular basis, the Board finds that the claim for TDIU is inextricably intertwined with the claim for dementia being remanded and the assignment of a disability rating for the Veteran's chronic alcoholism.  See Parker v. Brown, 7 Vet. App. 116   (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  As such, the issue of entitlement to a TDIU is also being remanded. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his dementia that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.
    
2.  The Veteran should be scheduled for a VA examination by the appropriate medical specialist to determine the nature and etiology of any dementia or disability manifested by memory loss.  The claims file must be made available to the examiner in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

* The examiner should provide an opinion as to whether the Veteran has a diagnosis of dementia or any other diagnosis manifested by memory loss.  

* If so, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or higher probability) that the Veteran's dementia/disability manifested by memory loss is in any way related to (the result of, proximately due to, or aggravated by) the Veteran's active duty service or a service-connected disability.   

* The examiner should also provide an opinion, based on examination findings and other evidence contained in the claims file, as to whether it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation solely as a result of the combination of his service-connected disabilities.  

The examiner should consider the Veteran's education, experience, and occupational background in determining whether he is unable to secure or follow a gainful occupation in light of his service-connected disabilities.  To the extent possible, the examiner should distinguish symptoms and impairment attributable to the Veteran's service-connected disorders from those attributable to any other diagnosed disorders.  The examiner is requested to provide a rationale for his or her opinion, based on his or her clinical experience and medical expertise.

3.  If the benefits sought are not granted in full, the Veteran should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


